Citation Nr: 1622197	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for service connected migraine headaches, currently with a 30 percent disability rating effective March 30, 2009, to September 27, 2012, and a 50 percent disability rating thereafter. 

2.  Entitlement to an increased initial evaluation for service connected deviated septum, residual, nasal fracture, currently with a noncompensable disability rating effective March 30, 2009, to September 27, 2012, and a 10 percent disability rating thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the New York RO.  

In a September 2010 rating decision, the New York RO increased the rating for migraine headaches to 30 percent, effective March 30, 2009.  In a subsequent December 2012 rating decision, the RO increased the rating for migraine headaches to 50 percent and the rating for the deviated septum to 10 percent, both effective September 28, 2012.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claims for a higher disability rating remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board in May 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim for an increased initial evaluation for service connected migraine headaches is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that a May 2015 rating decision granted service connection and assigned a 10 percent disability rating for gastroesophageal reflux disease (GERD).  The Veteran filed a May 2015 notice of disagreement with the initial rating.  It appears that the RO is still taking action on this issue.  As such, the Board does not have jurisdiction at this time.

Additionally, the Board notes the Veteran filed a claim for Gulf War illness, which was denied by a September 2009 rating decision.  The Veteran filed a September 2010 notice of disagreement; however there does not appear to have been any development on the claim since then.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for deviated septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Throughout the period on appeal the criteria for a 50 percent rating, and no higher, for migraine headaches have been met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The May 2015 Board remand requested that the RO obtain the necessary release to secure complete private treatment records from Dr. J.C. and Dr. M.T.  The RO sent the Veteran a June 2015 letter requesting the contact information for Dr. J.C. and Dr. M.T. and enclosed a VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information for the Veteran to complete and return.  The Veteran did not return these forms; therefore, the RO was unable to obtain any outstanding records from Dr. J.C. and Dr. M.T.  Thus, the Board finds the RO substantially complied with the remand to the best of its ability, and the claim is ready for appellate review.  Stegall, supra.       

I.  Legal Criteria

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with the grant of service connection for migraine headaches, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's headache disability was rated pursuant to 38 C.F.R. § 4.124a, Code 8100, for migraine headaches which assigns disability ratings based on the frequency of prostrating attacks.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  An evaluation of 50 percent is the maximum rating assignable under Code 8100.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "prostrating."  The Board also observes that the Court has not undertaken to define "prostrating."  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

II.  Migraine Headaches 

The Veteran has repeatedly and consistently stated that he is entitled to an initial 50 percent rating for his service connected migraine headaches because he has experienced frequent debilitating headaches, which have caused him to miss work.  

The Veteran submitted an August 2007 private treatment note, which indicated that the Veteran was experiencing migraine headaches 4 to 5 times a week.

The Veteran was afforded an October 2009 VA examination in connection with his claim for service connection for migraine headaches.  The Veteran reported headaches which came once every two months, and in the summer, once every week, with the headaches lasting 2 to 3 days, and associated with nausea and vomiting.  The Veteran reported he had to take off work 9 to 10 days a year due to his migraine headaches.

The Veteran submitted a December 2009 letter from his private physician Dr. J.L. which indicated that the Veteran had been treated by Dr. J.L. since August 2007, and that despite the medication he was taking he was still experiencing intermittent debilitating headaches one to three times a month, which sometimes caused him to be absent from work.

An October 2010 VA treatment record noted the Veteran reported headaches beginning in 1993 which occurred roughly once a month, lasting one hour to several hours.  The Veteran reported since 1993 his headaches have increased in severity and had been occurring weekly since 2008.  

In response to the May 2015 Board remand the Veteran was afforded a June 2015 VA examination.  The examiner performed an in person examination and reviewed the Veteran's claims file.  The Veteran reported his headache pain that manifested as pulsating or throbbing head pain, pain of both side of the head, and pain worsening with physical activity.  The Veteran characterized his headache pain a 10 on a scale of 1 to 10.  The Veteran reported headache symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision to include spots in front of his eyes and difficulty seeing.  The Veteran reported that his headaches typically lasted three days.  The Veteran stated prostrating attacks occurred once every month and endorsed having very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  Additionally, the examiner noted that about three times a month, the Veteran's headaches were so severe that he could not function for three days and could not work those days as a result.  Additionally, the Veteran noted that since he began taking migraine medication approximately in 2009 his severe debilitating headaches had decreased from five to six times a month to three times a month.  The Board notes that while the Veteran only reported one prostrating headache a month, he also stated that three times a month he had headaches so severe he could not function.  The Board finds that these disabling headaches analogous to prostrating attacks as prostrating has been defined as extreme powerlessness.  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).  Therefore the June 2015 VA examination indicated the Veteran was experiencing six prostrating headaches a month without medication.   

The Board notes that although the Veteran's use of migraine medication reduces the number of migraine headaches he experiences, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria under 38 C.F.R. § 4.124a , Code 8100 do not explicitly contemplate the ameliorative effects of medication, therefore, an evaluation for migraine headaches should contemplate the frequency of characteristic prostrating attacks which would occur without medication. 

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran had very frequent, completely prostrating and prolonged attacks of migraine headaches that were productive of severe economic inadaptability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches more closely approximated the criteria for a 50 percent rating rather than a 30 percent rating under Code 8100.  See 38 C.F.R. § 4.7.  As such, the criteria for an initial 50 percent schedular rating are met for the entire appeal period.

As noted above an evaluation of 50 percent is the maximum rating assignable under Code 8100.  38 C.F.R. § 4.124a, Code 8100.  Consequently, a rating in excess of 50 percent cannot be assigned.  The Board also finds that there are no other potentially applicable codes as Code 8100 specifically governs the evaluation of migraines.  There has also been no assertion that any other code is applicable.  Therefore, a rating in excess of 50 percent disabling for the period of September 28, 2012, to the present cannot be assigned. 

III.  Extraschedular 

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service connected migraine headaches with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's headaches as it is contemplated by the applicable rating criteria, namely the Veteran's prostrating attacks and the number of days he misses work due to the prostrating attacks.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  To that extent, the Veteran has reported symptoms related to his headaches that result in prostrating attacks or prolonged attacks, to include light and noise sensitivity and throbbing pain.  Those symptoms are contemplated by the 50 percent rating.  In addition, the 50 percent rating takes into account the effects of his headaches on his employability.  A review of the evidence during the appeal period demonstrates that the Veteran's headaches have not been so frequent or severe as to suggest that the rating criteria are insufficient.  Accordingly, referral for extraschedular consideration is not indicated.

Additionally, the Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of a Total Rating for Compensation Based on Individual Unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

An initial 50 percent schedular rating for headaches is granted; subject to the legal authority governing the payment of VA compensation. 

REMAND

The Veteran has been service connected for a deviated septum disability, which was rated as noncompensable from March 30, 2009, to September 27, 2012, and 10 percent disabling thereafter.  

In the prior remand, the Board noted that on his March 2009 claim form, the Veteran claimed service connection for "breathing problems" resulting from in-service nasal fracture and resultant surgery.  Although service connection was granted for deviated septum and the issue on appeal was for an increased rating for that disability, the Board further noted that private treatment records associated with the claims file include diagnoses of allergic rhinitis and sinusitis, and an April 2015 VA medical examiner stated that these have been present since the Veteran's 1993 septoplasty and are therefore secondary to his service-connected deviated septum.  The Board characterized the issue then on appeal as to include increased and/or separate ratings for allergic rhinitis and sinusitis. 

In a May 2015 rating decision the RO granted service connection and assigned a noncompensable rating for allergic rhinitis as secondary to the service-connected deviated septum.  The Veteran submitted a May 2015 notice of disagreement with the initial evaluation.  

In a July 2015 supplemental statement of the case (SSOC), the RO characterized the issue on appeal as "Entitlement to an increase initial evaluation for service-connected deviated septum, residual nasal fracture, currently with a noncompensable disability rating, effective March 30, 2009, to September 27, 2012 and a 10 percent disability rating, effective September 28, 2012, to potentially include increased and or separate evaluation for allergic rhinitis and sinusitis."  In the Reasons and Bases section of the SSOC, the RO stated "our review of the evidentiary record did not reveal evidence sufficient to warrant the assignment of a compensable (more than 0) [rating] for allergic rhinitis, residuals."  The same SSOC also stated, "We assigned a 10 percent evaluation for your allergic or vasomotor rhinitis based on: rhinitis without polyps, but with greater than 50 percent obstruction on both nasal passages."  The SSOC also addressed the Veteran's service connected deviated septum disability, which was currently rated as 10 percent disabling effective September 28, 2012.  The SSOC stated, "While there is evidence of record of more than 50 percent obstruction of the nasal passages on both sides of your nose, this evidence was utilized to assign the 10 percent for allergic rhinitis and, as such, cannot be used to assign a compensable evaluation for residuals, deviated septum."  Seemingly contradicting the statement from the same SSOC that a compensable rating for allergic rhinitis was not warranted.  

The May 2015 rating decision codesheet listed allergic rhinitis as separate disability and assigned the noncompensable rating under Diagnostic Code 6522.  A May 2015 notification letter to the Veteran informed him that service connection had been established for allergic rhinitis as "related to" the service-connected deviated septum.  An April 2016 rating decision codesheet no longer listed allergic rhinitis as a separate rating, but instead characterized the service-connected disability as "deviated septum, residual, nasal fracture with allergic rhinitis" which was rated as 10 percent disabling from September 28, 2012, under Diagnostic Code 6522-6502.  Notification to the Veteran regarding the April 2016 rating decision did not include any reference to that disability.  

It appears that the RO may have improperly severed service connection for allergic rhinitis.  Thus, before the Board can evaluate the deviated septum disability, the RO must clarify whether service connection for allergic rhinitis has been severed or is still in effect.  As such the claim must be remanded in order to clarify the ratings and status of the issues.  .  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to clarify the removal of the award of a separate noncompensable rating for allergic rhinitis, to include a determination of whether service connection was severed.   

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


